       Case 2:20-cv-01841-SPL Document 8 Filed 11/13/20 Page 1 of 2




 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8                                            )      No. CV-20-01841-PHX-SPL
      Virginia Blades,
 9                                            )
                                              )
                     Plaintiff,               )      ORDER
10                                            )
      vs.
11                                            )
                                              )
      City of Mesa Housing Authority, et al., )
12                                            )
13                   Defendants.              )
                                              )
14                                            )

15          Before the Court is Plaintiff Virginia Blades’ Motion for an Extension of Time to

16   File an Amended Complaint. (Doc. 7) Plaintiff filed a Complaint (Doc. 1) commencing

17   this action on September 21, 2020 and was granted permission to proceed in forma pauperis

18   pursuant to 28 U.S.C. § 1915(a). (Doc. 4) On October 9, 2020, the Court issued an order

19   advising Plaintiff that the Complaint failed to satisfy the federal pleading requirements.

20   (Doc. 5) The Complaint was therefore dismissed, and Plaintiff was provided with an

21   opportunity to file an amended complaint by November 9, 2020. (Doc. 5) Plaintiff failed

22   to file an amended complaint by the deadline and the case was dismissed. (Doc. 6)

23          Because this case is closed and Plaintiff has failed to identify any authority which

24   permits her to file this document, it will be denied. To the extent Plaintiff is attempting to

25   set aside the judgment under Rule 59(e), the Court may only do so if the district court is

26   presented with newly discovered evidence, committed clear error, the initial decision was

27   manifestly unjust, or there is an intervening change in controlling law. Sch. Dist. No. 1J,

28   Multnomah Cty., Or. V. ACandS, Inc., 5 F.3d 1255, 1263 (9th Cir. 1993). Plaintiff argues
       Case 2:20-cv-01841-SPL Document 8 Filed 11/13/20 Page 2 of 2




 1   that she had computer and printer issues the past two days (though she was given a
 2   monthlong extension), that she is not as efficient as an attorney, and that she is elderly and
 3   has health issues. (Doc. 7) Upon review, the Court finds that Plaintiff’s motion does not
 4   satisfy the requirements of Rule 59(e).
 5          Therefore,
 6          IT IS ORDERED that Plaintiff’s Motion for an Extension of Time to File an
 7   Amended Complaint (Doc. 7) is denied.
 8          Dated this 13th day of November, 2020.
 9
10                                                     Honorable Steven P. Logan
                                                       United States District Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
